Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150753                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  In re CHARLES PORTUS                                                                                                Justices
  ____________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Appellee,
  v                                                                 SC: 150753
                                                                    COA: 309197
                                                                    Oakland Probate Court:
                                                                      1976-017337-MI
  CHARLES PORTUS,
           Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the December 2, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. “[F]or obvious
  reasons founded in fairness and justice, time provisions are often found to be directory
  where a mandatory construction might do great injury to persons not at fault, as in a case
  where slight delay on the part of a public officer might prejudice private rights or the
  public interest.” In re Bail Bond Forfeiture (People v Gaston), 496 Mich. 320, 329
  (2014). In light of the appellant’s own admissions that he fantasizes about kidnapping
  children, that his fantasies are both sexual and violent, and that he poses a danger to the
  public, this is such a case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2015
           a0930
                                                                               Clerk